Citation Nr: 1542596	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

Also perfected for appellate review was the issue of service connection for tinnitus.  In an October 2014 rating decision, however, the Veteran was granted service connection for tinnitus.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In May 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He was afforded an October 2014 VA orthopedic examination, with a medical opinion provided by the examiner.  In rendering the opinion, however, several pertinent facts are misstated in the rationale.  Specifically, the examiner stated a hemilaminectomy was performed on the Veteran in 1970, the same year the Veteran was separated from service, although there is no record of this operation being performed that year.  Such an operation was performed in 1980, according to the private treatment records obtained thus far.  Second, the examiner stated the Veteran was separated from service in 1969, when in fact he was discharged from service in January 1970.  Finally, the examiner did not address the Veteran's service as an artillery loader, and what effect such service might have on his reported back pain.  Because of these pertinent factual inaccuracies, clarification is required.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when VA undertakes to afford the Veteran an examination, this examination must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims file to the examiner who examined the Veteran in October 2014.  If this examiner is unavailable, a suitable expert in spinal disabilities should be requested to address the questions posed by this remand.  The Veteran need not be scheduled for another physical examination unless such examination is considered necessary by the examiner.  

Upon receipt of the claims file, the examiner is requested to supplement the October 2014 opinion statement and rationale.  Specifically, the examiner is requested to address the Veteran's date of separation and date of his first spinal surgery.  The examiner is again asked to provide an opinion, with complete rationale, whether it is at least as likely as not (probability of 50 percent or higher) that any current low back disability had its onset in service or manifested within a year thereafter.  In providing this opinion the examiner must comment on the Veteran's service as an artillery loader, and what effect, if any, this may have had on the claimed low back disability.  

If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

